Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 1 of 26 Page ID #:9561
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 2 of 26 Page ID #:9562



 1                            COURT'S INSTRUCTION NO. 1
 2
 3         Jurors: You now are the jury in this case, and I want to take a few minutes to
 4 tell you something about your duties as jurors and to give you some preliminary
 5 instructions. At the end of the trial I will give you more detailed written
 6 instructions that will control your deliberations.
 7
 8         When you deliberate, it will be your duty to weigh and to evaluate all the
 9 evidence received in the case and, in that process, to decide the facts. To the facts
10 as you find them, you will apply the law as I give it to you, whether you agree with
11 the law or not. You must decide the case solely on the evidence and the law before
12 you.
13
14         Perform these duties fairly and impartially. You should not be influenced by
15 any person's race, color, religious beliefs, national ancestry, sexual orientation,
16 gender identity, gender, or economic circumstances. Also, do not allow yourself to
17 be influenced by personal likes or dislikes, sympathy, prejudice, fear, public
18 opinion, or biases, including unconscious biases. Unconscious biases are
19 stereotypes, attitudes, or preferences that people may consciously reject but may be
20 expressed without conscious awareness, control, or intention. Like conscious bias,
21 unconscious bias can affect how we evaluate information and make decisions.
22
23                           COURT’S INSTRUCTION NO. 2
24
25 F                                           2
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 3 of 26 Page ID #:9563



 1         This is a criminal case brought by the United States government. The
 2 government charges the defendant with ten counts of wire fraud, in violation of
 3 Section 1343 of Title 18 of the United States Code. The charges against the
 4 defendant are contained in the indictment. The indictment simply describes the
 5 charges the government brings against the defendant. The indictment is not
 6 evidence and does not prove anything.
 7
 8         The defendant has pleaded not guilty to the charges and is presumed
 9 innocent unless and until the government proves the defendant guilty beyond a
10 reasonable doubt. In addition, the defendant has the right to remain silent and
11 never has to prove innocence or present any evidence.
12
13         In order to help you follow the evidence, I will now give you a brief
14 summary of the elements of the crimes that the government must prove to make its
15 case:
16
17         In order to establish wire fraud, the government must prove the existence of
18 either a scheme to defraud or, alternatively, a scheme for obtaining money or
19 property by means of false or fraudulent pretenses, representations, or promises.
20 Although the government can prove both types of schemes, it only needs to prove
21 the existence of one type of scheme.
22         In order for the defendant to be found guilty of wire fraud based upon a
23 scheme to obtain money or property, the government must prove each of the
24
25 F                                          3
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 4 of 26 Page ID #:9564



 1 following elements beyond a reasonable doubt:
 2
 3         First, the defendant knowingly participated in or devised a scheme or plan
 4 for obtaining money or property by means of false or fraudulent pretenses,
 5 representations, or promises, or omitted facts. Deceitful statements of half-truths
 6 may constitute false or fraudulent representations;
 7
 8         Second, the statements made or facts omitted as part of the scheme were
 9 material; that is, they had a natural tendency to influence, or were capable of
10 influencing, a person to part with money or property;
11
12         Third, the defendant acted with the intent to defraud, that is, the intent to
13 deceive and cheat; and
14
15         Fourth, the defendant used, or caused to be used, an interstate wire
16 communication to carry out or attempt to carry out an essential part of the scheme.
17
18         To convict the defendant of wire fraud based on omissions of material facts,
19 you must find that the defendant had a duty to disclose the omitted facts arising out
20 of a relationship of trust. That duty can arise either out of a formal fiduciary
21 relationship, or an informal, trusting relationship in which one party acts for the
22 benefit of another and induces the trusting party to relax the care and vigilance
23 which it would ordinarily exercise.
24
25 F                                           4
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 5 of 26 Page ID #:9565



 1         In order for the defendant to be found guilty of wire fraud based upon a
 2 scheme to defraud, the government must prove each of the following elements
 3 beyond a reasonable doubt:
 4
 5         First, the defendant knowingly participated in or devised a scheme or plan to
 6 defraud;
 7
 8         Second, the scheme was material; that is, it had a natural tendency to
 9 influence, or was capable of influencing, a person to part with money or property;
10
11         Third, the defendant acted with the intent to defraud, that is, the intent to
12 deceive and cheat; and
13
14         Fourth, the defendant used, or caused to be used, an interstate wire
15 communication to carry out or attempt to carry out an essential part of the scheme.
16
17
18
19
20
21
22
23
24
25 F                                           5
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 6 of 26 Page ID #:9566



 1                            COURT’S INSTRUCTION NO. 3
 2
 3         Proof beyond a reasonable doubt is proof that leaves you firmly convinced
 4 the defendant is guilty. It is not required that the government prove guilt beyond
 5 all possible doubt.
 6
 7         A reasonable doubt is a doubt based upon reason and common sense and is
 8 not based purely on speculation. It may arise from a careful and impartial
 9 consideration of all the evidence, or from lack of evidence.
10
11         If after a careful and impartial consideration of all the evidence, you are not
12 convinced beyond a reasonable doubt that the defendant is guilty, it is your duty to
13 find the defendant not guilty. On the other hand, if after a careful and impartial
14 consideration of all the evidence, you are convinced beyond a reasonable doubt
15 that the defendant is guilty, it is your duty to find the defendant guilty.
16
17
18
19
20
21
22
23
24
25 F                                           6
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 7 of 26 Page ID #:9567



 1                            COURT’S INSTRUCTION NO. 4
 2
 3         The government charges the defendant with engaging in a scheme to defraud
 4 his legal clients. Because the defendant was a licensed member of the State Bar of
 5 California at all times relevant to the charges in this case, the ethical duties that the
 6 defendant owed to his legal clients are determined by California law.
 7
 8         You should keep in mind that proof that the defendant failed to comply with
 9 the rules governing a lawyer’s duties, including receipt of client funds and/or the
10 use of attorney-client trust accounts, does not necessarily mean that the defendant
11 is guilty of the charged offenses of wire fraud. You may, however, consider
12 whether the defendant failed to comply with the rules governing the receipt of
13 client funds and use of attorney-client trust accounts when evaluating whether the
14 government has proven the elements of the offense, including whether the
15 defendant engaged in a scheme to defraud, whether the statements made or facts
16 omitted as part of the scheme were material, whether the defendant acted with the
17 intent to defraud, and whether the defendant had a duty to disclose an omitted fact
18 arising out of a relationship of trust. Ultimately, you will be asked to determine
19 whether the defendant violated the law–not whether he violated his ethical
20 obligations.
21
22         The State of California imposed a number of legal duties, ethical rules, and
23 professional responsibility requirements on lawyers licensed to practice law in the
24
25 F                                            7
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 8 of 26 Page ID #:9568



 1 State of California. Among other things, the California Rules of Professional
 2 Conduct and California law imposed the following duties on lawyers licensed to
 3 practice in California, including:
 4
 5         1.    A lawyer owed a fiduciary duty of the highest order to his clients. A
 6 lawyer’s fiduciary duty to his clients included the duty to protect the information
 7 and property of his clients, and to keep such information or property safe so it was
 8 not lost or misused.
 9
10         2.    A lawyer owed a duty of loyalty to his clients. A lawyer’s loyalty to
11 his clients must be undivided. A lawyer could not act in a manner that would
12 disadvantage his clients.
13
14         3. A member shall keep a client reasonably informed about significant
15 developments relating to the employment or representation, including promptly
16 complying with reasonable requests for information and copies of significant
17 documents when necessary to keep the client so informed.
18
19         4.(A) A member shall promptly communicate to the member’s client:
20
21                      (1) All terms and conditions of any offer made to the client in a
22                      criminal matter; and
23                      (2) All amounts, terms, and conditions of any written offer
24
25 F                                           8
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 9 of 26 Page ID #:9569



 1                      of settlement made to the client in all other matters.
 2
 3               (B) As used in this rule, “client” includes a person who
 4 possesses the authority to accept an offer of settlement or plea, or, in a class
 5 action, all the named representatives of the class.
 6
 7         5.    (A) All funds received or held for the benefit of clients by a
 8 member or law firm, including advances for costs and expenses, shall be
 9 deposited in one or more identifiable bank accounts labeled “Trust Account,”
10 “Client’s Funds Account” or words of similar import, maintained in the State
11 of California, or, with written consent of the client, in any other jurisdiction
12 where there is a substantial relationship between the client or the client’s
13 business and the other jurisdiction. No funds belonging to the member or the law
14 firm shall be deposited therein or otherwise commingled therewith except as
15 follows:
16
17         (1) Funds reasonably sufficient to pay bank charges.
18
19         (2) In the case of funds belonging in part to a client and in part presently or
20         potentially to the member or the law firm, the portion belonging to the
21         member or law firm must be withdrawn at the earliest reasonable time
22         after the member’s interest in that portion becomes fixed. However, when
23         the right of the member or law firm to receive a portion of trust funds
24
25 F                                           9
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 10 of 26 Page ID #:9570



 1          is disputed by the client, the disputed portion shall not be withdrawn
 2          until the dispute is finally resolved.
 3
 4                (B) A member shall:
 5
 6                (1) Promptly notify a client of the receipt of the client’s funds,
 7                securities, or other properties.
 8
 9                (2) Identify and label securities and properties of a client promptly
10                upon receipt and place them in a safe deposit box or other place
11                of safekeeping as soon as practicable.
12
13                (3) Maintain complete records of all funds, securities, and other
14                properties of a clientcoming into the possession of the member or
15                law firm and render appropriate accounts to the client regarding
16                them; preserve such records for a period of no less than five
17                years after final appropriate distribution of such funds or
18                properties; and comply with any order for an audit of such
19                records issued pursuant to the Rules of Procedure of the State Bar.
20                (4) Promptly pay or deliver, as requested by the client, any funds,
21                securities, or other properties in the possession of the member
22                which the client is entitled to receive.
23
24
25 F                                            10
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 11 of 26 Page ID #:9571



 1                (C) The Board of Governors of the State Bar shall have the
 2 authority to formulate and adopt standards as to what “records” shall be
 3 maintained by members and law firms in accordance with subparagraph (B)(3).
 4 The standards formulated and adopted by the Board, as from time to time
 5 amended, shall be effective and binding on all members.
 6
 7          I remind you that ultimately, you will be asked to determine whether the
 8 defendant violated the law–not whether he violated his ethical obligations.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 F                                         11
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 12 of 26 Page ID #:9572



 1                            COURT’S INSTRUCTION NO. 5
 2
 3          The evidence you are to consider in deciding what the facts are consists of:
 4          (1) the sworn testimony of any witness;
 5          (2) the exhibits that are received in evidence; and
 6          (3) any facts to which the parties agree.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 F                                           12
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 13 of 26 Page ID #:9573



 1                           COURT’S INSTRUCTION NO. 6
 2
 3          The following things are not evidence, and you must not consider them as
 4 evidence in deciding the facts of this case:
 5          (1)   statements and arguments of the attorneys;
 6          (2)   questions and objections of the attorneys;
 7          (3)   testimony that I instruct you to disregard; and
 8          (4)   anything you may see or hear when the Court is not in session even if
 9 what you see or hear is done or said by one of the parties or by one of the
10 witnesses.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 F                                          13
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 14 of 26 Page ID #:9574



 1                           COURT’S INSTRUCTION NO. 7
 2
 3          Evidence may be direct or circumstantial. Direct evidence is direct proof of
 4 a fact, such as testimony by a witness about what that witness personally saw or
 5 heard or did. Circumstantial evidence is indirect evidence, that is, it is proof of one
 6 or more facts from which one can find another fact.
 7
 8          You are to consider both direct and circumstantial evidence. Either can be
 9 used to prove any fact. The law makes no distinction between the weight to be
10 given to either direct or circumstantial evidence. It is for you to decide how much
11 weight to give to any evidence.
12
13
14
15
16
17
18
19
20
21
22
23
24
25 F                                          14
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 15 of 26 Page ID #:9575



 1                           COURT’S INSTRUCTION NO. 8
 2
 3          There are rules of evidence that control what can be received in evidence.
 4 When a lawyer asks a question or offers an exhibit in evidence and a lawyer on the
 5 other side thinks that it is not permitted by the rules of evidence, that lawyer may
 6 object. If I overrule the objection, the question may be answered or the exhibit
 7 received. If I sustain the objection, the question cannot be answered, or the exhibit
 8 cannot be received. Whenever I sustain an objection to a question, you must
 9 ignore the question and must not guess what the answer would have been.
10
11          Sometimes I may order that evidence be stricken from the record and that
12 you disregard or ignore the evidence. That means that when you are deciding the
13 case, you must not consider the evidence that I told you to disregard.
14
15
16
17
18
19
20
21
22
23
24
25 F                                          15
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 16 of 26 Page ID #:9576



 1                            COURT’S INSTRUCTION NO. 9
 2
 3          In deciding the facts in this case, you may have to decide which testimony to
 4 believe and which testimony not to believe. You may believe everything a witness
 5 says, or part of it, or none of it.
 6
 7          In considering the testimony of any witness, you may take into account:
 8
 9          (1) the witness’s opportunity and ability to see or hear or know the things
10 testified to;
11
12          (2) the witness’s memory;
13
14          (3) the witness’s manner while testifying;
15
16          (4) the witness’s interest in the outcome of the case, if any;
17
18          (5) the witness’s bias or prejudice, if any;
19
20          (6) whether other evidence contradicted the witness’s testimony;
21
22          (7) the reasonableness of the witness’s testimony in light of all the evidence;
23 and
24
25 F                                            16
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 17 of 26 Page ID #:9577



 1          (8) any other factors that bear on believability.
 2
 3 You must avoid bias, conscious or unconscious, based on a witness’s race, color,
 4 religious beliefs, national ancestry, sexual orientation, gender identity, gender, or
 5 economic circumstances in your determination of credibility.
 6
 7          Sometimes a witness may say something that is not consistent with
 8 something else he or she said. Sometimes different witnesses will give different
 9 versions of what happened. People often forget things or make mistakes in what
10 they remember. Also, two people may see the same event but remember it
11 differently. You may consider these differences, but do not decide that testimony
12 is untrue just because it differs from other testimony.
13
14          However, if you decide that a witness has deliberately testified untruthfully
15 about something important, you may choose not to believe anything that witness
16 said. On the other hand, if you think the witness testified untruthfully about some
17 things but told the truth about others, you may accept the part you think is true and
18 ignore the rest.
19
20          The weight of the evidence as to a fact does not necessarily depend on the
21 number of witnesses who testify about it. What is important is how believable the
22 witnesses are, and how much weight you think their testimony deserves.
23
24
25 F                                           17
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 18 of 26 Page ID #:9578



 1                          COURT’S INSTRUCTION NO. 10
 2
 3          Opinion testimony is allowed because of the education or experience of this
 4 witness. Such opinion testimony should be judged like any other testimony. You
 5 may accept it or reject it, and give it as much weight as you think it deserves,
 6 considering the witness’s education and experience, the reasons given for the
 7 opinion, and all the other evidence in the case.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 F                                         18
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 19 of 26 Page ID #:9579



 1                           COURT’S INSTRUCTION NO. 11
 2
 3          I will now say a few words about your conduct as jurors.
 4
 5          First, keep an open mind throughout the trial, and do not decide what the
 6 verdict should be until you and your fellow jurors have completed your
 7 deliberations at the end of the case.
 8
 9          Second, because you must decide this case based only on the evidence
10 received in the case and on my instructions as to the law that applies, you must not
11 be exposed to any other information about the case or to the issues it involves
12 during the course of your jury duty. Thus, until the end of the case or unless I tell
13 you otherwise:
14
15        Do not communicate with anyone in any way and do not let anyone else
16        communicate with you in any way about the merits of the case or anything to
17        do with it. This restriction includes discussing the case in person, in writing,
18        by phone, tablet, or computer, or any other means, via email, via text
19        messaging, or any Internet chat room, blog, website or application, including
20        but not limited to Facebook, YouTube, Twitter, Instagram, LinkedIn,
21        Snapchat, TikTok, or any other forms of social media. This restriction also
22        applies to communicating with your fellow jurors until I give you the case for
23        deliberation, and it applies to communicating with everyone else including
24
25 F                                           19
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 20 of 26 Page ID #:9580



 1        your family members, your employer, the media or press, and the people
 2        involved in the trial, although you may notify your family and your employer
 3        that you have been seated as a juror in the case, and how long you expect the
 4        trial to last. But, if you are asked or approached in any way about your jury
 5        service or anything about this case, you must respond that you have been
 6        ordered not to discuss the matter. In addition, you must report the contact to
 7        the court.
 8
 9        Because you will receive all the evidence and legal instruction you properly
10        may consider to return a verdict: do not read, watch, or listen to any news or
11        media accounts or commentary about the case or anything to do with it; do not
12        do any research, such as consulting dictionaries, searching the Internet or
13        using other reference materials; and do not make any investigation or in any
14        other way try to learn about the case on your own. Do not visit or view any
15        place discussed in this case, and do not use the Internet or any other resource
16        to search for or view any place discussed during the trial. Also, do not do any
17        research about this case, the law, or the people involved -- including the
18        parties, the witnesses, or the lawyers -- until you have been excused as jurors.
19        If you happen to read or hear anything touching on this case in the media, turn
20        away and report it to me as soon as possible.
21
22          These rules protect each party’s right to have this case decided only on
23 evidence that has been presented here in court. Witnesses here in court take an
24
25 F                                          20
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 21 of 26 Page ID #:9581



 1 oath to tell the truth, and the accuracy of their testimony is tested through the trial
 2 process. If you do any research or investigation outside the courtroom, or gain any
 3 information through improper communications, then your verdict may be
 4 influenced by inaccurate, incomplete or misleading information that has not been
 5 tested by the trial process. Each of the parties is entitled to a fair trial by an
 6 impartial jury, and if you decide the case based on information not presented in
 7 court, you will have denied the parties a fair trial. Remember, you have taken an
 8 oath to follow the rules, and it is very important that you follow these rules.
 9
10          A juror who violates these restrictions jeopardizes the fairness of these
11 proceedings. If any juror is exposed to any outside information, please notify the
12 court immediately.
13
14
15
16
17
18
19
20
21
22
23
24
25 F                                           21
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 22 of 26 Page ID #:9582



 1                           COURT’S INSTRUCTION NO. 12
 2
 3          At the end of the trial you will have to make your decision based on what
 4 you recall of the evidence. You will not have a written transcript of the trial. I
 5 urge you to pay close attention to the testimony as it is given.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 F                                         22
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 23 of 26 Page ID #:9583



 1                          COURT’S INSTRUCTION NO. 13
 2
 3          If you wish, you may take notes to help you remember the evidence. If you
 4 do take notes, please keep them to yourself until you and your fellow jurors go to
 5 the jury room to decide the case. Do not let note-taking distract you from being
 6 attentive. When you leave court for recesses, your notes should be left in the
 7 courtroom. No one will read your notes.
 8          Whether or not you take notes, you should rely on your own memory of the
 9 evidence. Notes are only to assist your memory. You should not be overly
10 influenced by your notes or those of your fellow jurors
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 F                                        23
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 24 of 26 Page ID #:9584



 1                           COURT’S INSTRUCTION NO. 14
 2
 3          The next phase of the trial will now begin. First, each side may make an
 4 opening statement. An opening statement is not evidence. It is simply an outline
 5 to help you understand what that party expects the evidence will show. A party is
 6 not required to make an opening statement.
 7
 8          The government will then present evidence and counsel for the defendant
 9 may cross-examine. Then, if the defendant chooses to offer evidence, counsel for
10 the government may cross-examine.
11
12          After the evidence has been presented, I will instruct you on the law that
13 applies to the case and the attorneys will make closing arguments. After that, you
14 will go to the jury room to deliberate on your verdict.
15
16
17
18
19
20
21
22
23
24
25 F                                          24
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 25 of 26 Page ID #:9585



 1                                COURT’S INSTRUCTION NO. 15
 2
 3           I have some additional instructions concerning the Covid-19 pandemic and
 4 the steps we will be taking to keep all us safe and healthy.
 5
 6           Individuals who are fully vaccinated at their option may choose to wear or
 7 not wear a mask. Individuals who are not vaccinated must wear a mask at all
   times. The removal of masks will be required for testifying witnesses, jurors while
 8
   being questioned individually, and in-court identifications, if permitted by the
 9
   judge. A masked individual who is permitted to remove or lower his or her mask
10 will be required to wear a face shield and/or speak from behind a plexiglass barrier
11 and maintain appropriate physical distancing while the individual is not wearing a
12 mask. Do not concern yourself with the reasons why a participant may or may not
13 have worn a mask or face shield. You should not draw any conclusions or be
      influenced in any way based solely on whether someone wears a mask or face
14
      shield during this trial.
15
16           I have ordered that in-court proceedings be conducted in a manner that
17 allows for all participants to practice social distancing. An exception may be
18 permitted for counsel who choose not to physically distance from each other or
   their clients.
19
20
             Throughout trial, please immediately notify the Court of any change in your
21 health and the health of those you live with or have had close contact. Do not
22 report to the courthouse if you have developed symptoms associated with COVID-
23 19, have reason to believe that you have COVID-19, have taken a COVID-19 test
24 and are awaiting the results, or have learned that you have had close contact with
25 F                                          25
     Case 8:19-cr-00061-JVS Document 562 Filed 07/21/21 Page 26 of 26 Page ID #:9586



 1 anyone who has been suspected of or diagnosed with COVID-19 within the last 14
 2 days. Instead, immediately contact the courtroom deputy at the number that has
   been provided to you. We will then determine whether it is safe for you to report
 3
   to the courthouse.
 4
 5          If you have any questions about Covid-19 or these procedures, please send
 6 me a note by giving it to the courtroom deputy.
 7
 8          I want all of us to stay safe and healthy. Thank you for your understanding
      and cooperation.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25 F                                         26
